PER CURIAM.
This case coming on for trial before the court and a jury, counsel for the defendant moved for a dismissal of the complaint upon the ground that the action cannot be maintained, as chapter 354 of the Laws of 1899 “swept away all remedies existing prior to the act, without any saving clause.” The question as to the application of chapter 354 of the Laws of 1899, where an action had been commenced prior to its passage to recover the penalty prescribed for the failure to file a report, was passed upon in Vineyard Co. v. Fritz (decided Feb. 23, 1900) 62 N. Y. Supp. 775, and it was held that that act did not apply. That decision is controlling, and it follows that the complaint was improperly dismissed.
The judgment is therefore reversed, and a new trial ordered, with costs to the appellant to abide the event.